DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021 was filed after the mailing date of the Application on 09/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weh et al. (US 2021/0129816).
With regards to claim 1:
Weh et al. discloses (refer to Fig. 1 below) a hydraulic block (1) for a hydraulic power unit of a hydraulic power vehicle braking system, comprising:
a fastening side (8) for fastening the hydraulic block (1) to a bulkhead of a motor vehicle (not shown);
a master brake cylinder borehole (5) having an opening at the fastening side (8) of the hydraulic block (1);
at least one mounting hole (for threaded bolts (29) (not shown) for fastening the perforated plate (28) onto the hydraulic block (1), see [0036]), outside the master brake cylinder borehole (5) in the fastening side (8);
a mounting part (21, 24) situated at the fastening side (8) of the hydraulic block (1), the mounting part (21, 24) including an opening for a master brake cylinder piston (9), which covers the opening of the master brake cylinder borehole (5) in the hydraulic block (1), and at least one through-hole which is aligned with the mounting hole in the fastening side (8) of the hydraulic block (1); and
a fastening part (28) configured to fasten the hydraulic block (1) to the bulkhead of the motor vehicle, the fastening part (28) being situated on the mounting part (20) and having a through-opening (30) for the master brake cylinder piston (9), which: (i) covers the opening of the mounting part (21,24) and/or (ii) encloses the mounting part (21, 24) and covers the opening of the master brake cylinder borehole in the fastening side (8) of the hydraulic block (1), and the fastening part (28) further including at least one through-hole (A) (for passing threaded bolts (29)), which covers the at least one through-hole (B) in the mounting part (21, 24) and the at least one mounting hole (not shown) in the hydraulic block (1);
wherein the mounting part (21, 24) and the fastening part (28) are fastened to the fastening side (8) of the hydraulic block (1) using at least one fastening element (29), which extends through the through-holes (B, A) of the mounting part (21, 24) and of the fastening part (28) and in which at least one mounting hole (not shown) is fastened in the hydraulic block (1);
wherein the mounting part (21, 24) includes a collar (26) at the at least one through-hole, which clampingly engages in the at least one mounting hole (H) in the fastening side (8) of the hydraulic block (1) and through which the at least one fastening element (27) extends (refer to FIG. 2 in the Fig. 1 below).

    PNG
    media_image1.png
    1266
    850
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 2:
 	Weh et al. discloses the hydraulic block as recited in claim 1, wherein the collar (26) has an outer circumference deviating from an inner circumference of the mounting hole (H) in the fastening side (8) of the hydraulic block (1).
With regards to claim 3:
 	Weh et al. discloses the hydraulic block as recited in claim 1, wherein the collar (26) includes recesses (for containing the mounting element (27)).
With regards to claim 4:
 	Weh et al. discloses the hydraulic block as recited in claim 1, wherein the mounting part (21, 24) is metallic (see [0035]) and/or includes exactly two collars (26).
With regards to claim 5:
 	Weh et al. discloses the hydraulic block as recited in claim 1, wherein the fastening part (28) includes at least one stud bolt (31) for fastening to the bulkhead of the motor vehicle, which protrudes from a side of the fastening part facing away from the hydraulic block (1).
With regards to claim 6:
 	Weh et al. discloses the hydraulic block as recited in claim 1, wherein the mounting part (21, 24) is a hollow body, which is situated in an extension of the master brake cylinder borehole at the fastening side of the hydraulic block, which encloses the master brake cylinder piston (9) protruding from the master brake cylinder borehole (5) and which includes a fastening flange (25), which is situated at the fastening side (8) of the hydraulic block (1) and which includes the at least one through-hole (B) for the fastening element (29) for fastening to the hydraulic block (1).
With regards to claim 7:
 	Weh et al. discloses the hydraulic block as recited in claim 6, wherein the fastening part (28) is plate-shaped and rests on the fastening flange (25) of the mounting part (21, 24).
With regards to claim 8:
 	Weh et al. discloses the hydraulic block as recited in claim 1, wherein the hydraulic block (1) has a power cylinder borehole (32) (see FIG. 3 of Weh et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753